DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
Double Patenting: Applicant’s filing of a Terminal Disclaimer overcome the outstanding double patenting rejection. 
Applicant’s arguments with respect to amended independent claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see remainder of this official action for details. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gelaude (WO 2016/102025) in view of Yang (U.S. Patent Application Publication No. 2013/0060146 A1). 

	Regarding claim 1: 
	Gelaude teaches: a surgical method (Abstract and pages 1 and 10, second paragraph, surgical method, namely for design of implants for surgical operation) comprising: displaying on a display device a model of a bone (see e.g. abstract, claims 1-2,  and pages 2-3, display 3D virtual bone model); 
	displaying on the display device a first boundary area of a first fastener configured to pass into the bone, wherein the first fastener has a plurality of separately and independently viable positions, the first boundary area simultaneously representing a range of all the plurality of separately and independently viable positions that the first fastener may have when the first fastener is implanted in the bone; 
	displaying on the display device a second boundary area of a second fastener configured to pass into the bone, wherein the second fastener has a plurality of separately and independently viable positions, the second boundary area simultaneously representing a range of all the plurality of separately and independently viable positions that the second fastener may have when the fastener is implanted in the bone (regarding the 2 above “displaying” steps relating to a first and second fastener, respectively, Gelaude teaches this with regard to “fixation” configurations and means, where the fixations refer to implants and screws (i.e. screw is a type of fastener; see e.g. pages 2-4).  Gelaude teaches generating a plurality of fixation configurations, meaning how the fixation (screw/fastener) can be fixed to the bone, the trajectory, and length thereof, also dependent on fixation characteristics and diameter, and screw type (i.e. tapering or non-tapering).  See pages. 2-8 and 10-14, and claims 1-9 and 15. Gelaude also teaches that these possible/viable trajectories can be displayed together (i.e. simultaneously) and different means of fixations (i.e. configurations/sizes/types) can be represented and designed/shown simultaneously. Gelaude is not particularly limited with respect to how this planning/visualization can be done. The above two displaying steps is one embodiment taught/suggested by Gelaude); 
	determining whether the first boundary area and the second boundary area have a volume of interference in which the first fastener would interfere with the second fastener…; and 
	implanting the first fastener and second fastener into the bone so that the first fastener does not contact the second fastener (Gelaude teaches/suggests several different embodiments/examples of how to define the visualizations with respect to the fixation means and configurations (type/size/length of fixation, and trajectories, origin, end point, etc. See pages 2-14 and claims 1-9. A user can define or establish preferred or predetermined areas; preferred locations, and/or other constraints on fixation. This can be done to prevent fixation means that interest, or extend to close to .
	Re: performing a first drilling into the bone so that a position of the drill or the first fastener is displayed on the display device in real time; during the first drilling, maintaining the displayed position of the drill or the first fastener with the first boundary area and outside the second boundary area, consider the following. 
	In analogous art, Yang teaches the above steps as part of its intraoperative guidance feedback system and method (see e.g. Abstract).  Similar to Gelaude, Yang also teaches displaying planned trajectories as preoperative images during surgery (see e.g. Fig. 6(a)) and paras. 183-224). Yang also teaches displaying, in real time, during a surgical operation (i.e. a first drilling into a bone), a position of a drill (i.e. surgical tool) and/or an implantation device (i.e. first fastener) until it reaches a planned location or depth. See e.g. paras. 177-190. Yang also teaches that pre-operative images can be incorporated for display or otherwise communication as surgical guidance (see e.gg. paras. 99-106), and some of these pre-operative images can be a “cone of acceptance” defines as a range of trajectories relative to the vertebrae along which a pedicle screw can be securely implanted without damaging the spinal cord (in this example see para. 104).  This teaches the above features of Applicant’s performing step, in a surgical procedure with more than one fastener, with corresponding ‘cones of acceptance’ to be displayed.  

 	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the surgical method of claim 1, further comprising displaying on the display device the volume of interference, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the surgical method of claim 1, further comprising providing a buffer volume in addition to the determined volume of interference so as to provide for a minimum distance between the first fastener and the second fastener when the first fastener and the second fastener are implanted into the bone, the minimum distance being greater than zero, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).    
	The above mappings to claims 1 and 2 are equally relevant here and should be read in conjunction.  Gelaude further teaches that a user can predefine excluded regions and/or predefine fixation regions, which correspond to Applicant’s claimed minimum distance between a first and a second fastener. See e.g. pages 3-5. For instance, this includes cases where two fasteners have established fixation regions and/or excluded regions, which serve to establish allowable or minimum distances between the first and second fastener.  Applicant’s claim 3 is one outcome of the teachings of Gelaude. 
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 4: see claim 3. 
	Claim 4 is encompassed by the features of claim 3, i.e. is one subset of the features. Thus the same rationale for rejection applies. 
	

	Regarding claim 5:
	Gelaude further teaches: the surgical method of claim 1, wherein displaying the model of the bone includes displaying bone quality information on the model of the bone (Fig. 7).  
	It would have been obvious for one of ordinary skill in the art to have further modified Gelaude, in view of same, to have obtained the above. The motivation would be to better evaluate medical imaging for advanced patient care. 


	Regarding claim 6:
	Gelaude further teaches: the surgical method of claim 6, wherein the bone quality information is bone density (Fig. 7).  
	It would have been obvious for one of ordinary skill in the art to have further modified Gelaude, in view of same, to have obtained the above. The motivation would be to better evaluate medical imaging for advanced patient care. 
 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the surgical method of claim 1, further comprising displaying on the display device a model of an implant having a first aperture for receiving the first fastener and a second aperture for receiving the second fastener, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).    
	Gelaude teaches that screws (i.e. fasteners) can be designed/modeled with respect to holes (apertures) for receiving the screws. See abstract and pages 2-5, 6-9 and 14 and Fig. 6A and claims 1-8.  The aperture/hole is part of a generated fixation configuration (i.e. page 3).  Modifying Gelaude, in view of itself, such to display a model having a first and second aperture, as taught be Gelaude (holes) for receiving first and second fasteners (screws), such to, per Gelaude, be able to design a model of a suitable fixation configuration for a patient, said configuration including screws and holes for receiving screws, is all of taught, suggested and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the surgical method of claim 1, wherein the displayed first boundary area has sub-area portions such that the sub-area portion simultaneously represents all possible positions of an alternative first fastener having an alternative size that is different than a size of the first fastener, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).     
	The above mapping to claim 1 equally applies here. As mapped above, Gelaude teaches simultaneously displaying all possible trajectories or areas portions representing a fixation means and configuration(-s). This teaches alternative first fasteners and sub-area portions.  The size of fasteners can be modified per Gelaude (see e.g. paces 1-14, claims 1-9).  Modifying Gelaude, in view of same to have included the above, is all of taught, suggested and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12: see also claim 1. 
	Yang teaches: a computer system (Fig. 1(a): 100) including a memory (Fig. 1(a): 2) and a processor (Fig. 1(a): 3) configured to execute instructions stored in the memory (para. 74) to: 
	The instructions of claim 12 correspond to the method of claim 1. Thus, the same rationale for rejection applies.  Modifying the method, to be performed via instructions stored on memory, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known computing hardware for performing tasks. 


	Regarding claim 13: see claim 2.  
	These two claims are similar and, thus the same rationale for rejection applies. 

	Regarding claim 14: see claim 3.  
	These two claims are similar and, thus the same rationale for rejection applies. 

	Regarding claim 15: see claim 4.  
	These two claims are similar and, thus the same rationale for rejection applies. 

	Regarding claim 16: see claim 5.  
	These two claims are similar and, thus the same rationale for rejection applies. 

	Regarding claim 17: see claim 6.  
	These two claims are similar and, thus the same rationale for rejection applies. 

	Regarding claim 18: see claim 7.  
	These two claims are similar and, thus the same rationale for rejection applies. 





Claims 8, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gelaude in view of Yang, and further in view of James (U.S. 2006/0195198; cited in parent application).  

	Regarding claim 8:
	The applied reference to claim 7 does not specific claim 8. Consider the following. 
	In analogous art, James teaches: the surgical method of claim 7, further comprising positioning the model implant on the model bone in a desired implant position on the display device (e.g. paras. 27-29). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of James to have obtained the above. The motivation would be to assist in surgical preparation /planning for patient care.   


	Regarding claim 9:
	James further teaches: the surgical method of claim 8, wherein the implant is a bone plate (para. 11).   
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of James to have obtained the above. The motivation would be to assist in surgical preparation /planning.   


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the surgical method of claim 8, wherein the first boundary area is displayed with the first fastener fully received within the first aperture, and the second boundary area is displayed with the second fastener fully received within the second aperture, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).       
	The above mapping to claim 1 equally applies here. Gelaude teaches that it is known to display the origin to final fixation locations and configurations. See pages 2-14 and claims 1-9. This can be done for screws with holes (fasteners with apertures).  Likewise, James teaches displaying fasteners and apertures (see e.g. Fig. 3), to assist in surgical planning.  Modifying the applied references, such that the boundary areas are displayed with fasteners fully received, as shown in part by James, and taught by Gelaude (i.e. to determine whether final result of implant is in any undesirable or danger regions, or regions defined by user to be excluded), is all of taught, suggested and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 
 


	Regarding claim 19: see claim 9.  
	These two claims are similar and, thus the same rationale for rejection applies. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613